            Case 1:20-mj-09381-UA Document 8 Filed 11/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA

                           v.                                               Order of Continuance

 DANIEL KAMENSKY,                                                                    20 Mag. 9381

                                     Defendant.
 -------------------------------------------------------X

        Upon the application of the United States of America and the affirmation of Richard

Cooper, Assistant United States Attorney for the Southern District of New York, it is found that

the defendant was charged with violations of Title 15, United States Code, Sections 77q(a)(1) and

77x; and Title 18, United States Code, Sections 1343, 152(6), 1512(c)(2) and 2, in a complaint

dated September 2, 2020, and was arrested on September 3, 2020;

        It is further found that the defendant was presented before Magistrate Judge James L. Cott

on September 3, 2020, and was ordered released on bail conditions;

        It is further found that Lawrence Gerschwer, Esq., counsel for defendant, and Assistant

United States Attorneys Richard Cooper and Daniel Tracer have been engaged in, and are

continuing, discussions concerning a possible disposition of this case;

        It is further found that the Government has requested a continuance of 30 days to engage

in further discussions with counsel about the disposition of this case and that the defendant, through

counsel, has consented that such a continuance may be granted for that purpose and has specifically

waived his right to be charged in an indictment or information for an additional 30 days; and

        It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is
           Case 1:20-mj-09381-UA Document 8 Filed 11/04/20 Page 2 of 4




       ORDERED that the request for a continuance pursuant to 18 U.S.C. '3161(h)(7)(A) is

hereby granted until December 4, 2020, and that a copy of this Order and the affirmation of

Assistant United States Attorney Richard Cooper be served by mail on this date on counsel for the

defendant by the United States Attorney=s Office.

Dated: New York, New York
       November 4, 2020



                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
            Case 1:20-mj-09381-UA Document 8 Filed 11/04/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA
                                                                         Affirmation in Support of
                           v.                                Application for Order of Continuance

 DANIEL KAMENSKY,                                                                    20 Mag. 9381

                                     Defendant.
 -------------------------------------------------------X

State of New York                                   )
County of New York                                  : ss.:
Southern District of New York                       )

        Richard Cooper, pursuant to Title 28, United States Code, Section 1746, hereby declares

under penalty of perjury:

        1. I am an Assistant United States Attorney in the Office of Audrey Strauss, Acting United

States Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. '3161(h)(7)(A).

        2. The defendant was charged in a complaint dated September 2, 2020, with violations of

Title 15, United States Code, Sections 77q(a)(1) and 77x; and Title 18, United States Code,

Sections 1343, 152(6), 1512(c)(2) and 2. The defendant was arrested on September 3, 2020, and

was presented before Magistrate Judge James L. Cott on September 3, 2020. The defendant was

represented by Lawrence Gerschwer, Esq. and ordered released on conditions including the

following: a $250,000 personal recognizance bond co-signed by two financially responsible

persons, travel restricted to the Southern, Eastern, and Northern Districts of New York, surrender

of travel documents and no new applications, and Pretrial Services supervision as directed.
           Case 1:20-mj-09381-UA Document 8 Filed 11/04/20 Page 4 of 4




       3. At the initial presentment, defense counsel consented to a waiver of his client’s right

pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within

21 days of the initial appearance. Accordingly, under the Speedy Trial Act the Government

initially had until October 5, 2020 within which to file an indictment or information. On October

5, 2020, Magistrate Judge Barbara C. Moses entered an Order of Continuance, pursuant to 18

U.S.C. § 3161(h)(7)(A), extending the time within which an indictment or information would

otherwise have had to be filed in this case until November 4, 2020.

       4. Defense counsel and I have had discussions regarding a possible disposition of this case,

continuing to as recently as November 3, 2020. The negotiations have not been completed and we

plan to continue our discussions, but do not anticipate a resolution before the deadline under the

Speedy Trial Act expires on November 4, 2020.

       5. Therefore, the Government is requesting a 30-day continuance until December 4, 2020,

to continue the foregoing discussions and reach a disposition of this matter. On November 3, 2020,

I personally spoke to defense counsel who specifically consented to this request, and on that same

date defense counsel sent an email to the Government confirming that counsel and the defendant

consent to this request.

       6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       November 3, 2020


                                             _/s Richard Cooper_____________
                                             Richard Cooper
                                             Assistant United States Attorney
                                             Tel.: (212) 637-1027

                                                 2
